Title: To James Madison from James Simpson (Abstract), 18 May 1805
From: Simpson, James
To: Madison, James


18 May 1805, Tangier. No 92. “I beg leave to acquaint you that the third Bill for Five hundred dollars to order of Kuhn & Green, mentioned in No. 91 has since been returned to me, so that the whole sett have been fully cancelled and can no more appear.
“In place of that Bill I have this day drawn another for the like sum of Five hundred dollars payable to the order of Mr Richard W Meade of Cadiz thirty days after presentation, which I request you will be pleased to direct being paid and that sum charged against me on Account of Sallary.
“Appartments are fitting up for our Governour, whose particular errand here is not yet Known, he has resided at Tetuan ever since the Month of November 1803.
“Captain Stewart of the Siren advises me from Gibraltar the Ceres Storeship arrived at that Port on the 12th. this Month from Baltimore.”
Adds in a 23 May postscript: “Nota—Two Imperial Brigs of War arrived at Tangier, this Morning, conducting the Austrian Ambassador.”
